DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 is indefinite because it is unclear if a pair of beads, considered as whole, has a bead core and a bead filler (as literally interpreted) or a pair of beads each having a bead core and a bead filler (as apparently intended).  Change claim 1, line 2 to recite --a pair of beads each having--.
The remaining claims are rejected because they are dependent claims of rejected claim 1 applied above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE’545 (DE 102017209545).
Regarding claims 1 and 3, Fig. 1 of DE’545 teaches a tire comprising: a pair of beads each having a bead core 4 and a bead filler 5; a flipper 9; a carcass ply 6; and a transponder 1 (electronic component) contacting the flipper.  The transponder is disposed between the carcass ply and the flipper [0012], [0013] (claim 3).  
Regarding claim 2, DE’545 teaches the transponder can easily be placed on the outside of the apex 5 (filler) [0032], [0033] which results in the electronic device between the bead filler and the flipper. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE’545 (DE 102017209545).
Regarding claims 5-7, DE’545 is silent to the claimed numerical position of the electronic component relative to the tire-radial direction outside end of the bead filler; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the transponder of DE’545 such that it is disposed within 10 mm from the tire-radial direction outside end of the bead filler to an inner side in the tire-radial direction because DE’545 teaches a height 19 of Fig. 1, which is a distance between transponder and the tip of the bead filler, is at least 5 mm [0042].
Regarding claim 8, DE’545 is silent to the flipper including an organic fiber cord layer; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flipper of DE’545 reinforced with organic fiber cords since official notice is taken that it is well-known and conventional in the tire art for flippers to be reinforced with organic fiber cords.  
Claims 1, 4, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’116 (JP 2000-247116) in view of Randall et al. (US 2016/0107490). 
Regarding claims 1 and 4, JP’116 teaches a tire comprising a pair of beads each having a bead core and a bead filler; a flipper 5 which completely envelops each bead; and a carcass ply.  
JP’116 is silent to an electronic component. However, Randall et al. teaches a tire comprising a carcass ply and a pair of beads having a bead core and a bead filler.  Randall et al. embeds an electronic device in a tire; such as a RFID, for storing and transmitting tire data [0002].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’116 with an electronic device embedded within the tire and making contact with the flipper since Randall et al. provides an electronic device to store and transmit tire data wherein the electron device may be disposed between any two layers of the tire and at any location on the tire [0028], [0035] and FIG. 1 of Randall et al. illustrates the electronic device radially above an apex of the bead filler 135b.  When one of ordinary skill in the art places an electronic device radially above the apex of the bead filler in the tire of JP’116, the electronic device in the tire of JP’116 would be between an inner side portion and an outer side portion of the flipper 5 (claim 4). 
Regarding claim 8, JP’116 teaches the flipper 5 is an organic fiber cord layer (abstract).  
Claims 1-2, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP’116 (JP 2000-247116) in view of Lionetti et al. (US 2010/0122757).
Regarding claims 1 and 2, JP’116 teaches a tire comprising a pair of beads each having a bead core and a bead filler; a flipper 5 which completely envelops each bead; and a carcass ply.  
JP’116 is silent to an electronic component.  However, Lionetti et al. incorporates an electronic device in a tire for storing and transmitting tire specific identification data [0001], [0002] and teaches to affix the electronic device directly to the apex (bead filler) to protect the device from geometry changes associated with circumference changes from the building drum during tire build formation [0048], FIG. 7B, and FIG. 9B.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’116 with an electronic device embedded within the tire and making contact with the flipper since Lionetti et al. provides an electronic device embedded within the tire for the benefits of storing and transmitting tire data and teaches to affix the electronic device directly to the apex (bead filler) of the tire to protect the device from geometry changes associated with circumference changes from the building drum during tire build formation.  When one of ordinary skill in the art affixes an electronic device directly on the bead filler in the tire of JP’116, the electronic device in the tire of JP’116 would be between the bead apex and the flipper (claim 2).
Regarding claims 5-6, JP’116 is silent to the claimed numerical position of the electronic component relative to the tire-radial direction outside end of the bead filler; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position an electronic device in the tire of JP’116 such that it is disposed within 10 mm from the tire-radial direction outside end of the bead filler to an inner side in the tire-radial direction because Lionetti et al. teaches to affix the electronic device directly on the bead filler, teaches a distance D which is at least 10 mm, and illustrates the location of the electronic device within distance D (FIG. 9B).
Regarding claim 8, JP’116 teaches the flipper 5 is an organic fiber cord layer (abstract).  
Prior art of interest
Buxton et al. (US 2011/0186201) teaches flipper 204 may be constructed of fabric, rubber, or fabric and rubber [0030].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/20/2022